           Case 1:19-cr-00463-DLC Document 200 Filed 01/22/21 Page 1 of 1


                           Del Valle & Associates
                                          Attorneys at Law
                                          445 Park Avenue
                                      New York, New York 10022
                                           (212)481-1900
Telesforo Del Valle, Jr.                                                         Email: tdvesq@aol.com

Michael J. Sluka                                                                       Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                       ___

Lucas E. Andino                                                                              Leticia Silva
William Cerbone                                                                            Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                         January 22, 2021

The Honorable Denise L. Cote
United States District Judge
United States District Court
Southern District of New York

-Via ECF-
                                                       Re:    USA v. Emiliano Bomba
                                                              19 Cr. 463 (DLC)
         Dear Judge Cote,

         Our office represents Mr. Emiliano Bomba in the above captioned matter.

       Mr. Emiliano Bomba respectfully requests permission to work as an Usher at a
synagogue. His duties include cleaning and organizing the synagogue before and after the
services which are Monday through Friday, from 7:30AM to 9:00AM and again from 4:00PM to
5:30PM. U.S. Pretrial Services and the Government have the details of synagogue.

       Mr. Bomba will strictly adhere to all state and federally mandated COVID-19 protocols
while completing this work.

         U.S. Pretrial Services and the Government do not object this request.

         Thank you for your consideration.

                                                       Respectfully submitted,

                                                       S/Telesforo Del Valle Jr.
                                                       Telesforo Del Valle Jr., Esq.
                                                       Attorney for Defendant,
                                                       Emiliano Bomba
Cc.      A.U.S.A. Aline Flodr, Esq
         A.U.S.A. Stephanie Lake, Esq
         A.U.S.A. Sebastian Swett, Esq.
         U.S. Pretrial Services Officer Ashley Cosme
